Title: To Thomas Jefferson from Samuel Huntington, 15 January 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
In Congress Jany. 15. 1781

A circular Letter addressed to the respective States of the 9th Day of November last communicated a requisition of Congress for Service of the current Year. This Act, and the System of the 18th of March respecting our Finnances included the principal Means which their present Powers have enabled Congress to adopt for prosecuting the War. Measures so deeply interesting not only demand the unremitted Attention and vigorous Support of the Legislatures: but Congress ought to be informed of their Progress with the utmost Precision. Both are necessary to public Credit, to the Success of our military Operations, to the very Existence of our Armies. By our Act of the 21st of October the State Agents are directed to transmit to the Commander in Chief, and to the Commissary General respectively, monthly returns of all Supplies which shall be drawn into their Hands, specifying the Articles and the Magazines where they shall be deposited. It is equally incumbent on the State Treasurers to make similar returns to the Board of Treasury of all the Taxes which shall be brought into their respective Offices, and of the Issues of the new Emissions.  These are regulations which cannot be dispensed with, and it is recommended to the Legislatures to enjoin them under such Penalties as will enforce a prompt and punctual Obedience.
Besides those Supplies for the current Year which cannot be anticipated without the utmost Danger the Pay in Arrears to the Army demands your most serious Consideration. The Honor of Government, and military Order and Discipline depend on its regular Discharge: nor was a Fund sufficient for this and other Purposes neglected; for had the requisition for Taxes prior to the Act of the 18th of March been productive: had the Warrants on the State Treasurers for the Balances of those Taxes drawn so long ago as the first of July, been satisfied, a Complaint of this Nature could not have existed.
We are not unapp[r]ized of the Embarrassments attending the Collection of Taxes from the Credit given on Commissary and Quarter Masters Certificates for the Support of the Army: but it is manifest that Congress could not provide a remedy. It was found expedient to discontinue the Emission of Paper Money, and from various Causes the public Necessities were not relieved by Loans: at the same Time that the Measure was embraced of extinguishing those Certificates in the Taxes. Hence the Treasury has been destitute of Supply, almost every resource being cut off at the same Instant. In vain have we endeavoured to obtain a Knowledge of the Amount of those Certificates, or how far they have been reduced; and they continue to obstruct every Plan which hath been devised for restoring public Credit and supporting the War.
This is a Subject to which Authority of the Legislatures alone is competent and it will become their Wisdom and their Zeal for the public Service to give it the fullest Investigation. In the mean Time an immediate Provision for the Pay of the Army is indispensably necessary. We need not dwell upon the Injustice or the probable Effects of a Delay. They are obvious and alarming; and we earnestly call upon the several States to devise prompt and efficient Means for remitting to the Paymaster General on Warrants to be issued in his Favour the respective Quotas assigned to them by the enclosed Estimate. The Necessity of great and spirited Exertions becomes every Day more evident, while the cruel Policy of our Enemy raises universal Indignation and Abhorrence it admonishes us that no Time is to be lost in rescuing our bleeding Country from Desolation, and establishing its Independence on the Basis of an honorable and permanent Peace. However great may be the Burthens which we are called upon to sustain let us remember  that they are the Price of Liberty; and that they have been common to every People who have dared to struggle for social Happiness against Violence and Oppression. Let us reflect on our solemn Engagements to devote our Lives and Fortunes to the best of Causes; and we shall find that we cannot be destitute of resources. Let us view the past Miseries of a lingering War and the Danger of its further Protection and we shall seize the golden Opportunity of cooperating with our generous Ally by every possible Effort to render the approaching Campaign glorious and decisive. If we are unable in this Stage of the Controversy to defend ourselves by annual Taxes; can we hesitate to interpose our responsibility or to contribute a Portion of our Capitals? Will a People whose Fortitude and Patriotism have excited the Admiration of Europe, languish at the bright Dawn of Triumph, and endanger the public Happiness by a selfish Parsimony? While Congress entertain just Sentiments of their Constituents there can be no Place for such humiliating Apprehensions. On the contrary we shall ask with Confidence for a liberal Compliance with every requisition which the public Exigences dictate. Experience has pointed out the Danger to which we have been exposed by a Want of Punctuality in former Supplies: and we are persuaded that those Dangers will for the future be carefully prevented.
For our own Part we have left nothing unessayed to render the Operations of the War more vigorous and successful. We have applied for naval Succours from abroad. If we no longer continue unfortunate in the Importation, we shall not want a competent Supply of Clothing, Arms and Amunition. We are once more attempting a foreign Loan of Specie. We have pointed out and required the Aids of Men, Provisions and Money which in every Event must be produced from our own internal resources. We have strenuously urged upon the States a punctual Compliance on their Part with those requisitions. With the States who alone have Authority to execute, With an enlightened People who know how to estimate the Blessings for which we contend it remains to give the Measures which we have recommended their ful and seasonable Effect.
By Order of Congress.

Sam. Huntington President


Estimate of the Sums necessary to be forwarded by the respective States from Pennsylvania to New Hampshire inclusive for the immediate Pay of the Army composed of the Lines of those States

 

Total 879.342 Dollars


Apportioned by Congress as follows


New Hampshire
51,726


Massachusetts
284,493


Rhode Island
25,863


Connecticutt
155,178


New York
77,589


New Jersey
51,726


Pennsylvania
232,767



879,342


The above is calculated on six Months Pay in Specie Value, one half of which should be advanced without the least Delay and the remainder by the first of April.

